— Order granting plaintiff’s motion to inspect and make copies of certain checks affirmed, with ten dollars costs and disbursements, examination to proceed on five days’ notice. No opinion. Cross-appeal from so much of the order as denies plaintiff’s motion for discovery and inspection of the receipts described in the moving papers dismissed, without costs. The order contains no such denial, and the affidavit submitted to this court shows that the plaintiff has already taken photostats of the said receipts. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.